In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 17-1590V

(not to be published)
ook ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok ok Of
ok
KURT RHODES, :
* Filed: January 21, 2021
Petitioner, *
ok
ok
Vv. * Decision by Stipulation; Damages; Tdap
* Vaccine; Pneumococcal Conjugate (PCV
SECRETARY OF HEALTH AND : 13) Vaccine; Guillain Barré syndrome
HUMAN SERVICES, » (“GBS”).
ok
Respondent. *
ok
ok

2h 2K Ok ok ok ok ok ok Ok OK ok ok ok ok ok ok KOO Ok ok Ok KOK OOK

Diana Stadelnikas, Maglio Christopher & Toale, P.A., Sarasota, FL, for Petitioner.
Matthew Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION!

On November 14, 2017, Kurt Rhodes (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).” Pet., ECF
No. 1. Petitioner alleges he suffered from Guillain-Barré syndrome (“GBS”) as a result of the
Tdap and/or the PCV 13 vaccinations he received on or about May 26, 2015. See Stipulation { 2,
4, dated January 21, 2021 (ECE No. 48); see also Petition.

Respondent denies “that either the Tdap vaccine or the PCV 13 [vaccine] are the cause of

 

' Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Jd.

* The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10-34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
[P]etitioner’s alleged GBS or any other injury or this current condition.” See Stipulation { 6.
Nonetheless, both parties, while maintaining their above-stated positions, agreed in a stipulation
filed January 21, 2021 that the issues before them can be settled and that a decision should be
entered awarding Petitioner compensation.

I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation

is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

The stipulation awards:
a lump sum of $40,000.00 in the form of a check payable to [P]etitioner.

Stipulation { 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.?

IT IS SO ORDERED.

s/ Katherine E. Oler
Katherine E. Oler
Special Master

 

3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

KURT RHODES, )
)
Petitioner, )
)
v. ) No. 17-1590V
} Special Master Katherine E. Oler
SECRETARY OF )
HEALTH AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner Kurt Rhodes (“petitioner”) filed a petition for vaccine compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the tetanus-diphtheria-acellular pertussis (““Tdap”’) and the Pneumococcal conjugate vaccine
(“PCV 13”) vaccine, which are vaccines contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. § 100.3 (a).

2. Petitioner received a Tdap vaccine and a PCV 13 vaccine on or about May 26, 2015.

3. The vaccines were administered within the United States.

4. Petitioner alleges that the Tdap vaccine and/or the PCV 13 vaccine caused him to
suffer Guillain-Barre Syndrome (“GBS”) and that he experienced the residual effects of this
condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
6. Respondent denies that either the Tdap vaccine or the PCV 13 are the cause of
petitioner’s alleged GBS or any other injury or his current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $40,000.00, in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the Tdap vaccination and the PCV 13 vaccination
administered on or about May 26, 2015, as alleged by petitioner in a petition for vaccine
compensation filed on or about October 23, 2017, in the United States Court of Federal Claims
as petition No. 17-1590V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that either the Tdap vaccine or the PCV 13 vaccine
caused petitioner’s alleged GBS or any other injury or his current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

™~™ ™ SO ™OAO™ S™
Respectfully submitted,

PETITIONER:

hint t, Chokes

KURT RHODES

ATTORNEY OF RECORD FOR
PETITIONER:

DIANA L. SYADELNIKAS
MAGLIO CHRISTOPHER & TOALE, PA
1605 Main Street, Suite 710
Sarasota, FL 34236

(941) 952-5242

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale P. Mishler, DHSs, APRN, for

 

TAMARA OVERBY

Acting Director, Division of

Injury Compensation Programs
Healthcare Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated: oilzilzoz |

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

aA 2 Cobbs ded Vee DANA —

CATHARINE E-REEVES He PATHE LC PERCH MD

Vea Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

aes 7m eT Lt

SE L. MURPHY
Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-4840